Citation Nr: 0819849	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-26 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed benign 
prostatic hypertrophy (BPH) as a result of exposure to 
herbicides (claimed as prostate problems).  




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

In April 2007, the Board denied the veteran's claims.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
March 2008 Order, granted the parties' Joint Motion for 
Remand, vacating the Board's decision with respect to the two 
issues and remanding these issues for compliance with the 
terms of the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.  

In a March 2008 Order, the Court granted a Joint Motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the Joint Motion, 
the parties agreed that the Board should remand this case so 
that the RO may further develop the record by gathering the 
veteran's Social Security Administration records, requesting 
the veteran's most recent treatment records from the 
Mountain Home, Tennessee, VA Medical Center, and by 
attempting to verify the veteran's claimed in-service 
stressors.   

Based on the foregoing, and consistent with the Court's March 
2008 order, the Board finds that this matter should be 
remanded in order that the RO may comply with the Court's 
remand instructions.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of entitlement to service connection, 
but was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for any psychiatric disability or 
prostate condition since service.  This 
should include medical and treatment 
records from the Mountain Home, 
Tennessee, VA Medical Center dated 
since December 2005.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

4.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide any information, including 
specific dates, locations, names of other 
persons involved, etc., relating to 
claimed service stressors.  The veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events 
in service and that he must be specific 
as possible, because without such details 
an adequate search for verifying 
information cannot be conducted.  

The veteran should also be advised that 
he should provide buddy statements or 
other corroborating testimony that may 
support his stressors.  The RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.  

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  

The RO should also confirm the veteran's 
unit, MOS, dates during which the veteran 
was associated with his unit(s), and 
dates during which the veteran was in the 
Republic of Vietnam.  And the RO should 
confirm any combat missions in which the 
veteran and/or his unit participated and 
determine whether any awards or 
designations, to include Vietnam Counter-
Offensive Phase II, were related to 
combat service.  

If warranted, the summary of the 
veteran's claimed stressors, and all 
associated documents, should then be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), formerly 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the RO 
is unable to corroborate a stressor, the 
RO must inform the veteran of the results 
of the requests for information about the 
stressors. All indicated action to verify 
any claimed stressor event must be 
undertaken in this regard.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood 
that there is a link established by the 
medical evidence between the veteran's 
PTSD and such stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

6.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

